Citation Nr: 0817202	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-14 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of gunshot wound (GSW) of the left arm involving 
Muscle Group VIII, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
residuals of GSW of the right thigh involving Muscle Group 
XIV, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for right knee 
degenerative joint disease, chondromalacia and patella alta, 
to include as secondary to service-connected residuals of GSW 
of the right thigh involving Muscle Group XIV.  

4.  Entitlement to a separate, compensable rating for scars 
as residuals of GSW of the left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1944 
to September 1945.

These matters come to the Board of Veterans' Appeals (Board) 
following a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2003, the VARO in Indianapolis, 
Indiana assumed jurisdiction of the veteran's claims file.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).  
In April 2007, the Board remanded the veteran's claims for 
additional development.  Following further development of the 
record, the Appeals Management Center (AMC) continued the 
denial of the veteran's claims and returned these matters to 
the Board.  

The Board notes that in light of the additional evidentiary 
development required concerning scarring as a residual of GSW 
of the left arm, the issue has been listed separately on the 
cover page.  The issue of entitlement to an increased rating 
for residuals of GSW of the left arm other than scarring is 
addressed in the decision below.

(The decision below addresses the veteran's claim for a 
rating higher than 30 percent for residuals of GSW of the 
left arm involving Muscle Group VIII.  The remaining issues 
on appeal will be discussed in the remand that follows this 
decision.)  


FINDINGS OF FACT

1.  The veteran has been receiving the highest available 
rating for injury involving Muscle Group VIII.  

2.  Medical evidence has identified Muscle Group VII as the 
muscle group affected by the veteran's GSW of the left arm.  

3.  The residuals of GSW of the left arm involving Muscle 
Group VII are manifested by severe muscle impairment; 
complete paralysis or severe incomplete paralysis of either 
the radial or median nerves has not been shown. 


CONCLUSION OF LAW

The criteria for a rating to 40 percent for residuals of 
gunshot wound of the left arm involving Muscle Group VII have 
been shown.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.55, 4.56, 4.73 (Diagnostic Codes 
5307, 5308), 4.123, 4.124, 4.124a, (Diagnostic Codes 8514-
8516) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Presently, the veteran contends that he is entitled to a 
higher evaluation for the disability of his left arm at 
issue.  He alleges that he experiences burning and radiating 
pain in his left arm, with weakness and loss of strength and 
dexterity of the left hand.  He maintains, in essence, that 
the currently assigned evaluation does not adequately reflect 
the severity of his impairment.  

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In a case involving a rating increase, as is the case here, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
a claimant that to substantiate a claim, the claimant must 
either provide or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in the 
severity of the disability and the effect that the worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Additionally, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.  
The Board also notes that a claim for increased rating and a 
claim for a higher initial rating are similar in that the 
veteran seeks a higher evaluation for his or her service-
connected disability.  The United States Court of Appeals for 
Veterans Claims (Court), however, did not hold in Vazquez-
Flores that the VCAA notice requirements set forth in that 
decision applied to initial rating claims.  

Here, the issue pertaining to residuals of gunshot wound of 
the left arm involving Muscle Group VIII is a claim for a 
rating increase.  The Board notes that the veteran's 
disability has been rated by the RO under 38 C.F.R. § 4.56, 
Diagnostic Code 5308 for disability of Muscle Group VIII.  As 
discussed more thoroughly below, Diagnostic Code 5308 
authorizes disability ratings based on the noticeable effect 
of the worsening of the disability-identified as slight, 
moderate, moderately severe, and severe muscle disability.  
The Board also notes that in the report of November 2007 VA 
examination, the examiner solicited information from the 
veteran as to how his left arm disability affected his 
everyday activities and employment.  (The veteran was noted 
as being retired since 1983.)  Thus, the record on appeal 
reflects evidence as to the effect the veteran's disability 
has on his employment and daily life.  Furthermore, in March 
2006 and May 2007 the veteran was apprised how VA determines 
a disability rating and what percentage ratings could be 
assigned.  Those notice letters, as well as a January 2006 
notice letter also notified the veteran of examples of 
evidence that he could submit that were relevant to 
establishing an increased rating.  

Otherwise, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim for a higher rating for residuals of gunshot 
wound of the left arm involving Muscle Group VIII has been 
accomplished.  The veteran was apprised by numerous notice 
letters from October 2002 to May 2007 of the legal criteria 
governing his claim and the evidence needed to substantiate 
his claim.  The multiple notice letters also informed the 
veteran that the agency of original jurisdiction (AOJ) was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was requested to identify any medical 
providers from whom he wanted VA to obtain and consider 
evidence.  Additionally, the veteran was requested to submit 
evidence in his possession in support of his claim.  Thus, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b))

The Board notes that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that proper 
VCAA notice should notify the veteran of:  (1) the evidence 
that is needed to substantiate the claim, (2) the evidence, 
if any, to be obtained by VA, and (3) the evidence, if any, 
to be provided by the claimant; and (4) VA must make a 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board concludes that during the administrative appeal 
process, the veteran was provided the information necessary 
such that any defective pre-decisional notice errors were in 
effect cured.  Vazquez-Flores, 22 Vet. App. at 49.  
Consequently, it is not necessary to remand this case to 
require additional notification in accordance with Vazquez-
Flores.  The Board thus finds that "the appellant [was] 
provided the content-complying notice to which [he] [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Otherwise, 
nothing about the evidence or any response to the AOJ's 
notification suggests that the claim must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claim for a higher 
rating for residuals of gunshot wound of the left arm 
involving Muscle Group VIII.  Here, the veteran's service 
medical records are associated with the claims file, as are 
identified treatment records.  The veteran has also been 
provided VA examinations in support of his claim.  Otherwise, 
the veteran has not identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claim on appeal.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has also held that "staged ratings" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  If 
VA's adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  See 38 C.F.R. 
§ 4.55(b).  When compensable muscle group injuries are in the 
same anatomical region but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Additionally, 38 C.F.R. § 4.56(d) outlines what 
characterizes "slight," "moderate," "moderately severe," and 
"severe", as they pertain to muscle disabilities.  In 
particular, a "moderately severe" disability of the muscles 
anticipates a through and through or deep open penetrating 
wound by a small high velocity missile or a large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring.  There 
should be a history of hospitalization for a prolonged period 
of treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups, 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of the muscles anticipates through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There should 
be a history of hospitalization for a prolonged period for 
treatment of wound and a record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area and muscles that swell and harden abnormally in 
contraction.  38 C.F.R. § 4.56(d)(4).  

A review of the evidence reflects that in April 1945 the 
veteran suffered a gunshot wound (rifle bullet) in the upper 
anterio-lateral aspect of the left forearm (the veteran's 
dominant upper extremity).  A compound fracture was suspected 
but none was found on X-ray.  The bullet was surgically 
removed.  Post-service medical evidence reflects a report of 
May 1950 VA examination.  The report notes that a bullet 
entered 2 1/2 inches below the bend of the left elbow near 
the insertion of the biceps muscle.  There was a 1 x 3/4 inch 
oval scar.  

Additional post-service medical evidence reflects a report of 
September 1974 examination from Saint Elizabeth Hospital 
Medical Center.  On evaluation the examiner noted that there 
was minimal atrophy of the forearm and intrinsic hand 
musculature.  There was mild weakness of the intrinsic hand 
muscles and forearm flexors as well as moderate weakness of 
pronation and supination of the left forearm.  Palpation over 
the ulnar nerve and also distribution of the bifurcation of 
the radial nerve into dorsal interosseous and superficial 
radial nerves produced discomfort in the three radial digits, 
dorsally, as well as the dorsum of the hand and the radial 
aspect of the forearm, dorsally.  Sensory examination 
revealed no sensory loss.  The examiner's impression noted 
that the veteran's apparent primary problem was irritation of 
the superficial radial nerve either from scar or from a shell 
fragment incurred during service combat.  

A June 1975 medical consultation report reflects evaluation 
of the veteran's left forearm.  Clinical findings included 
grip strength of the left hand and the circumference of the 
left forearm were reduced as compared to the right hand and 
forearm.  Additionally, the veteran reported paranesthesis of 
the left forearm.  

A report of March 1990 VA examination reflects the examiner's 
history of the veteran having undergone a left ulnar nerve 
transposition in 1971, removal of a shrapnel fragment from 
the left forearm in 1978, and that in 1988, due to recurrent 
pain and swelling in the forearm, the veteran underwent what 
was identified as "exploration sensory branch radial nerve 
with epineurectomy and neurolysis."  Otherwise, in examining 
the veteran the examiner identified several surgical, well-
healed scars.  There was no visible muscular atrophy, but 
decreased sensory perception over the lateral aspect.  There 
was also decreased grip of the left hand.  An associated X-
ray of the left forearm and wrist was reported as normal.  
The diagnosis was status post left ulnar nerve transposition, 
removal of shrapnel fragment, epineurectomy and neurolysis of 
left radial nerve for residual of the gunshot wound.  

In August 1995, the veteran had a dorsal column stimulator 
implanted in the lower cervical spine to help with movement 
of the left arm.  The report of operation notes that the 
veteran had a long history of neuropathic left arm pain since 
a gunshot wound he had received in service.  The veteran was 
noted to have undergone multiple nerve block procedures and 
trigger point injections without relief.  Scar revision had 
been performed and the veteran had continued to have severe 
left arm pain.  A March 1997 treatment note reflects that 
until the stimulator was implanted, the veteran had been 
unable to use his left arm and experienced a great deal of 
pain.  

In April 1999, the veteran was noted to have longstanding 
left carpal tunnel syndrome with numbness and tingling in the 
median nerve distribution.  The veteran underwent a left 
carpal tunnel decompression.  An associated orthopedic clinic 
note, dated in April 1999, reflects that the veteran had 
sustained gunshot wound trauma to his left elbow and that he 
had been treated for carpal tunnel, ulnar nerve entrapment, 
peripheral neuropathy and some cervical spondylosis, all of 
which contributed to the veteran's symptoms.  A May 1999 
treatment note reflects the veteran had excellent resolution 
of his pain symptoms status post left carpal tunnel 
decompression.  

A report of April 2003 VA examination reflects the veteran's 
complaints of left forearm pain with muscle cramps and left 
hand paresthesia.  Clinical evaluation of the left forearm 
revealed diminished light touch on the median nerve 
distribution.  Additionally, hand grasp was 3/5, with 
vibratory diminished on the left hand and no muscle atrophy.  

Subsequent VA treatment notes reflect a July 2005 Plastics 
Resident Clinic Note.  The examiner noted the veteran's 
reported history of chronic radiating pain over the radial 
aspect of the left forearm down to the tip of the left thumb 
since 1944 following a gunshot wound to the left volar 
forearm.  A nerve stimulator had relieved the veteran's pain 
for two years but was no longer effective.  Other than the 
thumb, the veteran denied numbness or paresthesias in other 
digits.  On physical examination, there was diminished grip 
strength in ulnar and median distribution on the left, 
positive Phalen's and Tinel's signs, and decreased two-point 
discrimination greater than 1.5 cm. (centimeters) over all 
digits.  The examiner's assessment was that the veteran could 
have some aspect of median nerve compression related to prior 
injury and/or scar tissue.  

A July 2005 Occupational Therapy Consult note reflects the 
veteran's complaints of dropping items in his left hand for 
approximately three years with decreased sensation in the 
median nerve distribution.  The veteran also complained of 
severe thumb pain in the left carpometacarpal joint with 
motion.  The veteran could not oppose his left thumb to his 
left finger tips.  Grip strength in the left hand was 50 
percent less than in the right hand.  

A February 2006 treatment note reflects that the veteran had 
a long history of pain and numbness in his left hand in the 
median nerve distribution secondary to his gunshot wound in 
service.  The veteran was noted to have some flexion in the 
metacarpophalangeal joint of the left thumb but not flexion 
in the Interphalangeal joint.  An X-ray that same month 
revealed significant arthritic changes at the 1st 
carpometacarpal joint.  In April 2006, the veteran underwent 
a trapeziectomy and tendon interposition of the left thumb.  

A report of November 2007 VA examination reflects symptoms of 
left arm pain, left hand cramps, and lack of control of the 
left hand.  The examiner noted that the veteran's gunshot 
wound of the left arm resulted in left upper extremity nerve 
damage resulting in pain and decreased hand coordination.  
Additionally, the examiner identified that Muscle Group VII, 
but not Muscle Groups VIII or IX, had been injured as a 
result of the gunshot.  Furthermore, the examiner reported 
that the veteran's left hand grip strength and coordination 
were abnormal, but that there were no residuals of tendon 
damage, bone damage, or muscle herniation; nor was there a 
loss of deep fascia or muscle substance, and there was no 
limitation of motion of any joint caused by muscle disease.  
Otherwise, the injury was noted as having a predominantly 
moderate affect on the veteran's usual daily activities, 
except for dressing and toileting in which the injury was 
noted to severely affect.  

Concerning the rating for residuals of GSW of the left arm 
involving Muscle Group VIII, the disability has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5308 for "severe" injury to Muscle Group 
VIII.  Disability arising from injury to Muscle Group VIII is 
evaluated as 0 (noncompensable), 10, 20, and 30 percent for 
slight, moderate, moderately severe, and severe disability, 
respectively.  Thus, the veteran is receiving the highest 
available rating under Diagnostic Code 5308.  In April 2007, 
the Board remanded the veteran's claim in part to clarify 
which muscle group had been injured or damaged as a result of 
the gunshot injury of the left arm.  As noted above, the VA 
examiner identified Muscle Group VII as being the muscle 
group affected by the veteran's gunshot injury to the left 
arm.  The function of those muscles making up Muscle Group 
VII involves flexion of the wrist and the fingers.  Muscle 
Group VII is made up of the muscles arising from internal 
condyle of humerus:  Flexors of the carpus and long flexors 
of fingers and thumb; pronator.  For the major extremity, 
moderately severe muscle impairment warrants a 30 percent 
evaluation and severe muscle impairment warrants a 40 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5307.  

In this case, the RO has determined that the severity of the 
veteran's muscle injury of the left arm (to include the left 
hand) demonstrates severe impairment.  Notwithstanding that 
the veteran's gunshot wound treatment history would not 
necessarily reflect "severe disability" of the muscles 
under 38 C.F.R. § 4.56(d)(4), the Board finds the nature and 
severity of the veteran's left arm (to include the left hand) 
disability to be consistent with severe muscle impairment of 
this muscle group.  As such, the Board finds that a 40 
percent rating is warranted for severe muscle impairment 
involving Muscle Group VII.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5307.  This is so throughout the pendency of the claim.  
Hart, supra.  

Additionally, the Board notes that rating muscle group 
injuries often calls for consideration of separate ratings 
for the various manifestations of the injury.  This would 
include scars or peripheral nerve damage.  At the same time, 
however, the evaluation of the same disability under various 
diagnoses is to be avoided, and a muscle injury rating will 
not be combined with a peripheral nerve rating of the same 
body part unless the injuries affect different functions.  
See 38 C.F.R. §§ 4.14, 4.55(a) (2007); Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, when evaluating a muscle injury 
for possible separate ratings, the rating agency must look at 
the specific manifestations of the disabilities involved, and 
determine whether there is additional impairment not 
accounted for by the rating assigned to the muscle injury.  
At the same time, the combined rating for separate 
disabilities can not exceed the rating that would be 
warranted for amputation of the extremity.  

As noted above, the veteran has undergone a number of 
neurological procedures associated with his left arm and 
wrist involving the radial, median, and ulnar nerves.  The 
medical evidence does not clearly differentiate neurological 
symptoms attributable solely to the left arm gunshot wound.  
The Board will therefore consider all neurological symptoms 
associated with the left arm when evaluating the service-
connected GSW of the left arm.  Mittleider v. West, 11 Vet. 
App. 181 (1998) (Where manifestations of a service-connected 
disability cannot be separated from the manifestations of a 
nonservice-connected disability, all manifestations must be 
attributed to the service-connected condition.)  

The veteran complains of burning, radiating pain in his left 
arm with numbness, weakness, and incoordination in the left 
hand.  As noted above, the VA examiner in November 2007 
reported that the veteran suffered nerve damage in the left 
upper extremity resulting in pain and incoordination of the 
left hand.  The Board finds that any impairment of the left 
arm and hand accounted for by the rating assigned for injury 
to Muscle Group VII is also accounted for by any rating 
assigned for peripheral nerve injury, as both rate for 
similar physical loss of function of the left arm and hand.  
Although there are a number of diagnostic codes that 
potentially relate to impairment of the left arm, to include 
the wrist and hand, those peripheral nerves identified 
throughout the medical evidence as having been impaired are 
the radial, median, and ulnar nerves.  

The evidence does not reflect that the veteran's nerve 
injuries result in complete paralysis.  As noted above, the 
veteran retains some grip strength.  

Otherwise, the Board notes that the veteran's left arm is his 
major or dominant arm.  A report of May 1950 VA examination 
noted that the veteran was left handed.  Since the gunshot 
wound injury, the veteran has reportedly learned to 
effectively use his right arm and hand.  Pursuant to 
Diagnostic Codes 8514 and 8515, for radial and median nerves, 
respectively, for the major arm, moderate incomplete 
paralysis warrants a 30 percent rating and severe incomplete 
paralysis warrants a 50 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8514 and 8515.  Pursuant to Diagnostic Code 
8516 for the ulnar nerve, for the major arm, moderate 
incomplete paralysis warrants a 30 percent rating and severe 
incomplete paralysis warrants a 40 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
with peripheral nerve injuries is defined as a degree of loss 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to the varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  See note at "Diseases of the Peripheral 
Nerves" in 38 C.F.R. § 4.124(a).  

In this case, while the veteran's complaints and the medical 
evidence have been considered, the evidence in the Board's 
view does not support a rating for peripheral nerve 
impairment greater than 40 percent.  

As noted above, the rating for any peripheral nerve 
impairment wholly sensory should be no more than moderate.  
The reports of electromyography (EMG) and nerve conduction 
study (NCS) in July 1995, January 1999, and August 2005 
reflect nerve sensory impairment, neuropathy, and carpal 
tunnel syndrome.  The EMG and NCS testing thus support the 
veteran's complaints of pain, numbness, and incoordination in 
the left arm and hand.  The Board is also mindful that the 
report of July 1995 NCS revealed, in particular, a finding of 
left radial sensory neuropathy, with a prognosis for recovery 
of nerve function, based on nerve release, most likely poor 
as damage was most likely permanent.  While such a finding 
can be interpreted as reflecting serious nerve impairment due 
to the permanency of the damage, nonetheless, additional 
clinical findings reflect the veteran does retain the limited 
use of the left arm and hand.  As noted above, the report of 
April 2003 VA examination reflects the veteran's hand grasp 
was 3/5.  Furthermore, the report of November 2007 VA 
examination reflects the examiner's finding that the left 
forearm disability resulted in predominantly moderate 
disability of daily activities, with severe disability noted 
only for dressing and toileting.  Both dressing and toileting 
would appear to involve fine motor control.  

Therefore, the Board does not find that the impairment of 
either the radial, median, or ulnar nerves approximates any 
higher rating than the 40 percent currently contemplates.  
Here, the rating for muscle group VII contemplates limitation 
of function of the fingers/hand.  Diagnostic Code 5307.  This 
is the same function affected by nerve impairment.  The 
veteran's rating of 40 percent is analogous to severe 
incomplete paralysis of the ulnar nerve (the highest 
available rating for incomplete paralysis under Diagnostic 
Code 8516) as well as more than moderate but less than severe 
for incomplete paralysis of the radial and/or median nerves.  

Consideration has also been given to whether the veteran 
would warrant a rating higher than 40 percent for residuals 
of GSW of the left arm under any other available diagnostic 
codes.  The Board does not find the veteran's disability 
analogous to unfavorable or favorable ankylosis of multiple 
digits of the hand under 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5218, 5220, and/or 5221.  The medical evidence, as noted 
above, documents that while the veteran does lack full grip 
strength in his left hand he nonetheless does retain some 
limited grip strength.  Furthermore, the veteran's left thumb 
disability due to arthritis has not been related to his GSW 
of the left arm.  Otherwise, the veteran's disability is not 
manifested by unfavorable ankylosis of the wrist (38 C.F.R. 
§ 4.71a, Diagnostic Code 5214), nonunion of the radius and 
ulna (38 C.F.R. § 4.71a, Diagnostic Code 5210), or evidence 
demonstrating ankylosis of the elbow or limitation of flexion 
and/or extension of the forearm to 45 degrees and 100 
degrees, respectively (38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5207).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim for a 
higher rating for residuals of a GSW to the left arm should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that the veteran has 
been frequently hospitalized for problems with his left arm, 
and there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  

For all the foregoing reasons, the Board finds that since 
September 17, 2002, the criteria for a rating to 40 percent, 
and no higher, for residuals of GSW of the left arm with 
involvement of Muscle Group VII have been met.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.73, Diagnostic Code 5307; 
38 C.F.R. § 4.124a, Diagnostic Code 8514-8516.  (As noted 
above, scarring due to the GSW will be considered 
separately.)




ORDER

A rating to 40 percent for residuals of GSW of the left arm 
is granted, subject to the laws governing the payment of 
monetary benefits.  


REMAND

With respect to the remaining claims for muscle injury of the 
right thigh, for right knee disability, and for scars, the 
Board finds that further development is necessary.  

With respect to the GSW of the right thigh and the veteran's 
claimed right knee disability, the veteran reported suffering 
a gunshot wound of the lower right thigh on his first day of 
combat.  According to the veteran, the bullet went straight 
through his right thigh.  The veteran's service medical 
records do not reflect treatment for a right thigh wound or 
injury.  Subsequent post-service examinations of the right 
thigh wound have been essentially negative.  In this regard, 
a June 1975 medical consultation report reflects a 3/4-inch non 
tender, flat scar of the anterior right thigh, without any 
functional or physical disturbance of the right thigh.  A 
report of April 2003 VA examination reflects the examiner's 
finding of a barely visible scar on the proximal femur, 
without muscle hernia or atrophy, and no tenderness.  

However, the VA examiner in November 2007 reported that the 
GSW of the right thigh had caused right lower extremity nerve 
damage resulting in incoordination as well as right knee 
instability.  The Board finds the VA examiner's conclusions 
lack any explanation and are not otherwise supported by the 
earlier medical evidence of record.  In particular, the 
veteran has complained of radicular-type symptoms of his 
right thigh.  A September 1974 report of examination from 
Saint Elizabeth Hospital Medical Center reflects the 
veteran's treatment history of spinal fusion due to back pain 
and numbness of his right lower extremity following injury in 
1958 due to lifting.  Likewise, the VA examiner opined in 
April 2003 that the veteran's degenerative joint disease, 
chondromalacia and patella alta (right knee disability) were 
not residuals of the veteran's gunshot wound of the right 
thigh.  The examiner explained his opinion by stating that 
the gunshot wound injury had been in the proximal thigh 
without muscle deficit.  

Furthermore, as noted above, rating muscle injuries often 
calls for consideration of separate ratings for the various 
manifestations of the injury, which include scars.  In the 
September 1974 examination report from Saint Elizabeth 
Hospital Medical Center, the examiner noted several scars on 
the left forearm.  There was a wound of entrance from the 
volar surface of the forearm approximately overlying the 
region of the median nerve about an inch and a half below the 
elbow.  There was also a second small wound well-healed on 
the ulnar aspect of the upper arm.  There was also a one-
centimeter healed wound over the radial dorsal aspect of the 
forearm approximately four inches above the wrist.  

Subsequently, on VA examiner in April 2003 the examiner 
identified multiple vertical surgical scars of the left 
forearm.  A scar of the medial elbow measured 9 centimeters 
(cm.), was well healed and asymptomatic.  There was also a 
17-cm. scar of the dorsal surface from the elbow to the wrist 
of the radial side.  The veteran was also noted to have a 25-
cm. scar of the volar surface from the elbow to the wrist 
with pain on palpating the scar.  In its April 2007 remand, 
the Board requested that as part of the veteran's scheduled 
medical examination the examiner should identify any scars 
that were residuals of the left arm gunshot wound.  In 
complying with the remand instructions, the VA examiner 
identified a 10-cm. by 0.5-cm. left anterior scar, and a 12-
cm. by 0.5-cm. left medial scar.  Both scars were noted to be 
non-painful or tender to touch and also not found adherent to 
underlying tissue.  

Thus, based on the most recent findings in April 2003 and 
November 2007, it is not clear to the Board if the veteran 
does in fact have a painful residual scar.  The scar 
evaluated by the VA examiner in April 2003 does not appear to 
be one of the scars evaluated by the VA examiner in November 
2007, based on the reported size.  Thus, the Board can not 
say with any certainty whether the veteran warrants a 
separate compensable rating for painful scar as a residual of 
the GSW of the left arm.  

Therefore, in light of the conflicting medical evidence 
regarding the veteran's right thigh, right knee, and 
scarring, the Board will remand these remaining claims so 
that the veteran may be afforded additional VA examinations 
to determine the current severity and residuals of his 
service-connected GSW of the right thigh, to include any 
residual right knee disability, as well as assess any 
residual scars associated with his service-connected GSW of 
the left arm.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007).  (The veteran is herein advised that failure to report 
to any scheduled examination, without good cause, could 
result in denial of his claims remaining on appeal.  See 38 
C.F.R. § 3.655 (2007)).  

Furthermore, a review of the claims file does not reflect 
that the veteran has been apprised of the regulations 
governing the rating of scars.  See 38 C.F.R. § 4.118 (2007).  
Therefore, any issued supplemental statement of case 
resulting from the above development and readjudication of 
the veteran's claims should include notice of the relevant 
rating criteria governing the evaluation of scars under 
38 C.F.R. § 4.118.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The veteran should be afforded 
appropriate VA medical examinations to 
accurately delineate all the residuals of 
the GSW of the right thigh as well as any 
residual scars, to include those 
associated with the GSW of the left 
forearm.  The veteran's claims file (to 
include a copy of this remand) must be 
made available to each examiner for 
review in conjunction with the 
examinations.  All necessary testing 
should be undertaken.  

Muscle Injury & Orthopedic Examination-
The examiner should be requested to 
specifically identify each muscle group 
injured by the gunshot wound of the right 
thigh.  The examiner must comment upon 
the nature, extent, and current degree of 
impairment manifested by such muscle 
damage (e.g., limitation of motion, 
muscle pain, weakness or fatigue, etc.).  
Consideration should be given to the 
history of this injury as noted in the 
claims file.  Further, the examiner 
should identify any residual neurological 
disability (peripheral nerve impairment) 
associated with the right thigh gunshot 
wound injury.  

With regard to any muscle injury or 
peripheral nerve injury identified, the 
examiner should comment on the degree of 
injury involved and any functional 
impairment that results.  In particular, 
the examiner must comment as to whether 
the disability associated with any 
affected muscles or peripheral nerves 
would be considered moderate, moderately 
severe, or severe.  The examiner should 
also comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of 
coordination, and uncertainty of 
movement.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any right knee 
disability identified is related to the 
veteran's period of military service 
(to include whether any identified 
arthritic changes manifested within one 
year of service); or was (a) caused or 
(b) aggravated (i.e., permanently 
worsened) by the veteran's service-
connected gunshot wound injury of the 
right thigh.  An explanation for the 
opinion provided should be set forth.  

Scars Examination-The examiner should 
examine the veteran's left arm/forearm 
and right thigh and identify any residual 
scar or scars associated the veteran's 
gunshot wound injury of the left 
arm/forearm and right thigh.  With regard 
to any such scar or scars identified, the 
examiner should comment whether the scar 
is painful or tender to touch, adherent, 
unstable, and/or superficial.  

2.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If a 
report is deficient in any manner, 
corrective procedures must be 
implemented.

3.  After undertaking any other 
development deemed appropriate, the 
veteran's remaining claims on appeal 
should be re-adjudicated.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond. The SSOC must discuss all 
pertinent diagnostic codes addressing the 
functional impairment(s) related to the 
right thigh, to include those appropriate 
codes for peripheral nerves under 
38 C.F.R. § 4.124a (2007) and for scars 
under 38 C.F.R. § 4.118 (2007).  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


